Title: John Adams to Abigail Adams, 8 December 1792
From: Adams, John
To: Adams, Abigail


My dearest Friend
Philadelphia Decr 8. 1792
Dr Blair has resigned and Dr Green is our Chaplain, but Miss Blair is married to Mr Roberdeau the Bearer of this Letter, son of my old Friend the General.
There is an universal and respectful Inquiry after you and your health, and as general a respect and Attention shewn to me. The Savages who shoot from the Swamps and thickets, from the Brakes and Briars from the Mud and Dirt, are all hidden Skulkers, and dare not shew their heads or make known their Names. You will know more of the Election before this reaches you than I do. It does not appear that I am born to so good Fortune as to be a mere Farmer in my Old Age, notwithstanding the kind Intentions and benevolent Endeavours of some People to excuse me from future Journeys.
Your son and your Friends are all well.
I dont know whether I have told you that I came from Hartford in the Stage, that I have given my Horses to Charles to buy Law Books.
With Affections and tenderness inexpressible at this distance I am
J. A.
